DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 7/18/22. By virtue of this amendment, claims 6, 10, 12, 17 and 24-25 are cancelled and claim 26 is newly added, thus, claims 1-5, 7-9, 11, 13-16, 18-23 and 26 are currently presented in the instant application.
Response to Arguments
Applicant's arguments filed Remarks on 7/18/22 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that, Fournier et al do not disclose “wherein the control unit is configured to adjust the properties of the light emitter in dependence on the properties of the diffuser”. 
Examiner respectfully disagree, Fournier et al disclose wherein the control unit is configured to adjust the properties of the light emitter in dependence on the properties of the diffuser as shown in paragraphs [[0008-0010,0031].
Therefore, in view of the aforementioned, claims 1-5, 5-9, 11, 13-16, 18-23 and 26 remain rejected as being unpatentable over by over by Fournier et al (US Pub. No: 2016/0337564).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Fournier et al (US Pub. No: 2016/0337564).
Regarding claim 1, a light source module with adjustable diffusion of Fournier et al is obviously disclose or capable of performing that, a lighting device comprising: a light emitter(figure 2, (204, 206) and figure 4A-4D), 404 or 410 or 414) a diffuser (210); one or more lenses(figure 4, 420) located between the light emitter( figure 2, (204, 206) and figure 4A-4D), 404 or 410 or 414) and the diffuser(210); and a control unit( see figure 11, controller(1102) which include controllable material(1116); wherein the control unit(1116) is capable of adjusting the properties of the diffuser(210). Paragraphs [ 0008 and 0048-0049] for lenses and paragraph [0041] for in some embodiments a light diffusing material may be a surface diffuser and other types of diffusers and controllable diffusers may be used and figures 11-12 for a controller (1102) an controllable material as shown in paragraphs [0067-0073].
Fournier et al also disclose wherein the control unit is configured to adjust the properties of the light emitter in dependence on the properties of the diffuser. Paragraphs [0008-0010,0031].
Regarding claim 2, a light source module with adjustable diffusion of Fournier et al disclose in figures 4A-4D, wherein the lenses (420) are arranged to narrow the beam of the light emitter (404 or 410 or 414 or 418).
Regarding claim 3, a light source module with adjustable diffusion of Fournier et al obviously disclose further comprising a texturing material located between the light emitter and the lenses. Figures 1A-1B 4A-4D.
Regarding claim 4, a light source module with adjustable diffusion of Fournier et al disclose wherein the light emitter comprises one or more light emitting diodes (LEDs), preferably surface mounted LEDs. Figures 4A-4D.
Regarding claim 5, a light source module with adjustable diffusion of Fournier et al disclose wherein the control unit is capable of adjusting the properties of the light emitter preferably to maintain at least one of: a hue; a colour temperature; an intensity; and a luminance. Figure 13, paragraph [0078].
Regarding claim 7, a light source module with adjustable diffusion of Fournier et al disclose wherein the control unit is an integral part of the lighting device. Figure 11.
Regarding claim 8, a light source module with adjustable diffusion of Fournier et al disclose wherein the lighting device further comprises a storage means for storing information relating to the light, preferably information relating to the properties of the diffuser and/or light emitter. Paragraph [0065].
Regarding claim 9, a light source module with adjustable diffusion of Fournier et al is obvoisly disclose or capable of performing that, wherein the control unit is arranged to adjust the properties of the diffuser and/or the light emitter based on predetermined calibration information, preferably wherein the calibration information comprises a lookup table; a diffuser transparency characteristic
and/or a diffuser chromaticity characteristic. Figures 11-12 for a controller (1102) for controllable material as shown in paragraphs [0067-0073].
Regarding claim 11, a light source module with adjustable diffusion of Fournier et al disclose, further comprising a measurement sensor arranged to measure a property relating to the output of the lighting device, preferably wherein the measurement sensor is arranged to measure at least one of: the diffusivity; the luminance; the hue; and the colour temperature of an environment and/or an output of the lighting device, and preferably wherein the control unit is arranged to adjust the properties of the diffuser and/or the light emitter based on an output of the measurement sensor. Paragraph [0067] for a sensor may be a camera, a lighting detector, or other type of sensor that measures lighting conditions of a scene, paragraph [0071].
Regarding claim 13, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the control unit is arranged to compare the measured property value to a desired property value and adjust the diffuser and/or the light emitter accordingly. Paragraphs [0008,0035].
Regarding claim 14, a light source module with adjustable diffusion of Fournier et al disclose wherein the diffuser is an integral component of the lighting device, preferably wherein the diffuser is mounted to the rear of a transparent front cover of the light. Figures 1A-2 and 11.
Regarding claim 15, a light source module with adjustable diffusion of Fournier et al disclose wherein the diffuser comprises a polymer dispersed liquid crystal (PDLC). Paragraph [0056].
Regarding claim 16, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the light emitter comprises a plurality of LEDs, wherein at least two of the plurality of LEDs are oriented differently, preferably wherein two LEDs of the plurality LEDs are oriented at greater than 20 degrees, more preferably greater than 80 degrees, yet more preferably greater than 150 degrees, even more preferably approximately 180 degrees. Figures 5, 7A-7C.
Regarding claim 18, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the control unit is arranged to adjust the properties of the diffuser using an electric signal, preferably wherein the control unit is arranged to provide to the adjustable diffuser an electric signal that is substantially a square wave and/or an electric that signal has a frequency that is a multiple of SOHz. Figures 11-12 for a controller (1102) for controllable material as shown in paragraphs [0067-0073].
Regarding claim 19, the light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein frequency and/or shape of the electric signal is controlled in dependence on a property of a camera, preferably wherein the frequency and/or shape of the electric signal is controlled in dependence on a shutter angle and/or a frame rate. Figures 1A-1B.
Regarding claim 20, a light source module with adjustable diffusion of Fournier et al disclose, wherein the lighting device is capable of storing settings related to the adjustment of the diffuser, preferably wherein the lighting device is arranged to store a selected setting in dependence on a user input. Figures 1A-2, 11.
Regarding claim 21, a light source module with adjustable diffusion of Fournier et al disclose wherein the control unit is capable of adjusting the diffuser and/or the light emitter to provide special effects. Figures 11-12.
Regarding claim 22, a light source module with adjustable diffusion of Fournier et al disclose a computer program product for operating the lighting device. Paragraphs [ 0086, 0149] and figure 15, paragraph [0156-0157].
Regarding claim 23, a light source module with adjustable diffusion of Fournier et al disclose a lighting system comprising one or more multiple lighting devices, preferably wherein each of the multiple lighting devices is arranged to be controlled using a single master control unit, preferably wherein the single master control unit is capable of adjusting the properties of the light emitters of each of the multiple lighting devices. Figures 1A-1B, 5,7A-7C and 11-12.
Regarding claim 26, a light source module with adjustable diffusion of Fournier et al disclose the diffuser being removably attachable and configured to be connected to the control unit capable of adjusting the properties of the diffuser, wherein the control unit is configured to adjust the properties of the light emitter in dependence on the properties of the diffuser. Paragraphs [[0008-0010,0031 and 0050].
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure. See prior arts/references listed on the PTO-892 form attached. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817. The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Minh D A/
Primary Examiner
Art Unit 2844